356 U.S. 23
78 S.Ct. 560
2 L.Ed.2d 578
HOUSTON BELT & TERMINAL RAILWAY COMPANY, Missouri  Pacific Railroad Company, et al., appellants,v.UNITED STATES of America, Interstate Commerce  Commission, and Texas & New Orleans Railroad Company.
No. 730.
Supreme Court of the United States
March 10, 1958

Messrs. R. S. Outlaw, T. R. Ware, G. W. Holmes and C. M. Spence, for appellants.
Solicitor General Rankin, Assistant Attorney General Hansen, Messrs. Henry Geller, Robert W. Ginnane and B. Franklin Taylor, Jr., for the United States and Interstate Commerce Commission.
Mr. C. Brien Dillon, for appellee Texas & New Orleans Railroad Co.
PER CURIAM.


1
The motions to affirm are granted and the judgment is affirmed.